Filed Pursuant to Rule424(b)(3) Registration No. 333-135640 AUXILIO, INC. 4,063,992 Shares of Common Stock This Prospectus Supplement supplements and amends the prospectus dated May 10, 2007, with respect to the resale of 4,063,992 shares of our common stock, or the Prospectus. We are supplementing the Prospectus to provide the following information: 1. On November 16, 2007, we filed our quarterly report on Form 10-QSB for the quarter ended September 30, 2007, with the Securities and Exchange Commission. The information attached to this Prospectus Supplement modifies and supersedes, in part, the information in the Prospectus. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. THE SECURITIES OFFERED IN THE PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. SEE "RISK FACTORS" BEGINNING ON OF THE PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is November 21, 2007 1 AUXILIO, INC. FORM 10-QSB TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited): Condensed Consolidated Balance Sheet as of September 30, 2007 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 20064 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 20075 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis or Plan of Operation. 15 Item 3.Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1.Legal Proceedings.23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3.Defaults Upon Senior Securities. 23 Item 4.Submission of Matters to a Vote of Security Holders. 23 Item 5.Other Information. 23 Item 6.Exhibits. 24 Signatures 25 2 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $439,730 Accounts receivable, net 3,137,811 Prepaid and other current assets 14,519 Supplies 640,878 Total current assets 4,232,938 Property and equipment, net 228,350 Deposits 28,790 Loan acquisition costs, net 250,558 Intangible assets, net 250,514 Goodwill 1,517,017 Total assets $ 6,508,167 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 1,665,005 Accrued compensation and benefits 565,018 Deferred revenue 464,702 Current portion of long-term debt 600,000 Current portion of capital lease obligations 31,971 Loan payable, net of unaccreted costs of $344,896 400,104 Total current liabilities 3,726,800 Note payable, less current portion, net of discount of $132,030 1,517,970 Commitments and contingencies - Stockholders' equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 16,135,309 shares issued and outstanding 16,137 Additional paid-in capital 16,971,583 Accumulated deficit (15,724,323) Total stockholders' equity 1,263,397 Total liabilities and stockholders’ equity $ 6,508,167 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 . AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenues $ 5,003,721 $ 2,858,092 $15,888,744 $7,374,424 Cost of revenues 3,830,689 2,378,936 12,101,759 6,713,305 Gross profit 1,173,032 479,156 3,786,985 661,119 Operating expenses: Sales and marketing 308,379 510,181 896,763 1,512,065 General & administrative expenses 549,902 542,663 1,795,628 1,736,535 Intangible asset amortization 59,541 63,802 178,624 191,405 Total operating expenses 917,822 1,116,646 2,871,015 3,440,005 Income (loss) from operations 255,210 (637,490) 915,970 (2,778,886) Other income (expense): Interest expense (294,755) (141,788) (701,351) (360,793) Interest income 7,219 8,750 14,188 27,494 Gain on extinguishment of debt 199,951 - 199,951 - Gain on sale of marketable securities - - - 10,448 Total other income (expense) (87,585) (133,038) (487,212) (322,851) Income (loss) before provision for income taxes 167,625 (770,528) 428,758 (3,101,737) Income tax expense (5,600) - (16,800) (2,400) Net income (loss) $ 162,025 $(770,528) $ 411,958 $(3,104,137) Net income (loss) per share: Basic $ .01 $ (.05) $ .03 $ (0.19) Diluted $ (.02) $ (.07) $(.01) $ (0.20) Number of weighted average shares: Basic 16,135,309 16,122,809 16,130,043 16,060,040 Diluted 20,774,453 17,800,678 20,947,758 17,738,509 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance at December 31, 2006 16,122,809 $ 16,124 $ 16,430,094 $ (16,136,281) $ 309,937 Stock compensation expense for options and warrants granted to employees and consultants - - 327,295 - 327,295 Warrants vesting in connection with debt restructuring - - 128,124 - 128,124 Incremental fair value of conversion feature on loan payable - - 80,208 - 80,208 Stock options exercised 12,500 13 5,862 - 5,875 Net income - - - 411,958 411,958 Balance at September 30, 2007 16,135,309 $ 16,137 $ 16,971,583 $(15,724,323) $1,263,397 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 Cash flows provided by (used for) operating activities: Net income (loss) $411,958 $(3,104,137) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation 100,662 89,690 Amortization of intangible assets 178,624 191,405 Gain on extinguishment of debt (199,951) - Stock compensation expense for warrants and options issued to employees and consultants 327,295 450,624 Stock issued for services - 4,953 Gain on sale of marketable securities - (10,448) Interest expense related to amortization of warrants issued for loans 105,286 126,836 Interest expense related to amortization of loan acquisition costs 184,955 79,244 Interest expense related to accretion of loan 147,812 - Changes in operating assets and liabilities: Accounts receivable, net (1,413,553) (1,174,321) Supplies 49,600 (6,956) Prepaid and other current assets 16,154 70,760 Deposits - 12,565 Accounts payable and accrued expenses 344,902 867,845 Accrued compensation and benefits 198,223 2,565 Deferred revenue 175,388 7,196 Net cash provided by (used for) operating activities 627,355 (2,392,179) Cash flows used by investing activities: Purchases of property and equipment (25,243) (150,577) Net proceeds from sale of marketable securities - 26,698 Net cash (used for) investing activities (25,243) (123,879) Cash flows provided by financing activities: Proceeds from line of credit - 250,000 Repayments on line of credit - (250,000) Proceeds from convertible note payable - 3,000,000 Payments on convertible notes payable and long-term debt (450,000) (150,000) Acquisition fees paid for loans (22,350) (345,195) Payments on capital leases (15,344) (11,084) Proceeds from exercise of options 5,875 - Net cash (used for) provided by financing activities (481,819) 2,493,721 Net increase (decrease) in cash and cash equivalents 120,293 (22,337) Cash and cash equivalents, beginning of period 319,437 664,941 Cash and cash equivalents, end of period $439,730 $642,604 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Nine Months Ended September 30, 2007 2006 Supplemental disclosure of cash flow information: Interest paid $263,298 $ 154,713 Income tax paid $ 2,400 $ 2,400 Non-cash investing and financing activities: Relative fair value of warrants issued related to issuance of note payable $- $ 425,267 Property and equipment acquired by capital lease $ - $26,391 Stocks issued for acquisition fees for convertible note payable $ - $ 70,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NINE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Auxilio, Inc. and its subsidiaries (“the Company”) have been prepared in accordance with generally accepted accounting principles of the United States of America (“GAAP”) for interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, these financial statements do not include all of the information and footnotes required by GAAP for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006, as filed with the Securities and Exchange Commission (SEC) on April 2, 2007. The unaudited condensed consolidated financial statements included herein reflect all adjustments (which include only normal, recurring adjustments) that are, in the opinion of management, necessary to state fairly the financial position and results of operations of the Company as of and for the periods presented.The results for such periods are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.As a result, actual results could differ from those estimates. In October 2006, the Company entered into a Loan and Security Agreement (“Loan Agreement”) with Cambria Investment Fund, L.P. (“Cambria”). Michael D. Vanderhoof, a director of the Company, is a principal in Cambria. Through September 30, 2007 the Company borrowed $745,000 of the available $1,500,000. Interest accrues daily upon any unpaid principal balance at the rate of twelve percent (12%) per annum and is payable quarterly. The outstanding principal balance is due and payable in full on May 1, 2008, with any subsequent borrowings due and payable on December 31, 2008.The Loan is secured by substantially all assets and is subordinate to the Laurus Master Fund Fixed Price Convertible Note. For the nine months ended September 30, 2007, the Company was able to generate sufficient cash from revenues to cover its operating expenses. However, no assurances can be given that the Company can continue to generate sufficient revenues. The Company believes that the availability of funds from the Loan Agreement, the sale of new product offerings and the growth of its customer base and cost containment efforts will enable the Company to generate positive operating cash flows and to continue its operations. No assurances can be given as to the Company’s ability to increase its customer base and generate positive cash flows.Although the Company has been able to raise additional working capital through convertible note agreements and private placement offerings of its common stock, the Company may not be able to continue this practice in the future nor may the Company be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, the Company may be forced to significantly reduce operating expenses to a point that would be detrimental to the Company’s business operations and business development activities.In addition, the Company may have to sell business assets or discontinue some or all of its business operations in order to meet the Company’s cash requirements.These courses of action may be detrimental to the Company’s business prospects and result in material charges to its operations and financial position.In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments. 8 The accompanying financial statements include the accounts of the Company and its wholly owned subsidiaries.All intercompany balances and transactions have been eliminated. The accompanying financial statements do not include a statement of comprehensive income because there were no items that would require adjustment of net income to comprehensive income during the reporting periods. 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.” SFAS No. 155 replaces SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS No. 155 permits fair value measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation. It clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133. SFAS No. 155 also establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation. It also clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 shall be effective for all financial instruments acquired or issued after the beginning of an entity's first year that begins after September 2006 (January 1, 2007 for the Company). SFAS No. 155 did not have a material impact on the Company’s results of operations and financial position. During June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (an interpretation of FASB Statement No. 109)” (“FIN 48”), which is effective for fiscal years beginning after December 15, 2006. This interpretation was issued to clarify the accounting for uncertainty in income taxes recognized in the financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The guidance prescribed in FIN 48 establishes a recognition threshold of more likely than not that a tax position will be sustained upon examination. The measurement attribute of FIN 48 requires that a tax position be measured at the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement. The Company adopted the provisions of FIN 48 on January 1, 2007. The implementation of FIN 48 did not have a significant impact on the Company's financial position or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (hereinafter “SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant effect on its financial position or results of operation. In September 2006, the Financial Accounting Standards Board issued SFAS No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”, which amends SFAS No. 87 “Employers’ Accounting for Pensions” (SFAS No. 87), SFAS No. 88 “Employers’ Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for TerminationBenefits” (SFAS No. 88), SFAS No. 106 “Employers’ Accounting for Postretirement Benefits Other Than Pensions” (SFAS No. 106), and SFAS No. 132R “Employers’ Disclosures about Pensions and Other Postretirement Benefits (revised 2003)” (SFAS No. 132R). This statement requires companies to recognize an asset or liability for the overfunded or underfunded status of their benefit plans in their financial statements. SFAS No. 158 also requires the measurement date for plan assets and liabilities to coincide with the sponsor’s year-end. The standard provides two transition alternatives related to the change in measurement date provisions. The recognition of an asset and liability related to the funded status provision is effective for fiscal year ending after December 15, 2006 and the change in measurement date provisions is effective for fiscal years ending after December 15, 2008. This pronouncement has no effect on the Company at this time. In February 2007, the Financial Accounting Standards Board issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS No. 159 provides entities with an option to report selected financial assets and liabilities at fair value, with the objective to reduce both the complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. The Company will be required to adopt SFAS No. 159 in the first quarter of fiscal year 2008.The Company is currently evaluating the requirements of SFAS No. 159 and has not yet determined the impact, if any, its adoption will have on its consolidated financial position and results of operations. 9 3.OPTIONS AND WARRANTS. Below is a summary of Auxilio stock option and warrant activity during the nine month period ended September 30, 2007: Options Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2006 2,182,648 $1.39 Granted 1,133,000 .55 Exercised (12,500) .47 Cancelled (191,500) 1.54 Outstanding at September 30, 2007 3,111,648 $1.08 7.83 $769,773 Exercisable at September 30, 2007 1,463,009 $1.30 6.69 $ 190,643 Warrants Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2006 2,467,076 $1.34 Granted 717,500 .60 Exercised - - Cancelled (90,917) 1.16 Outstanding at September 30, 2007 3,093,660 $1.17 4.42 $1,031,011 Exercisable at September 30, 2007 2,716,160 $ 1.23 4.17 $ 902,661 During the nine months ended September 30, 2007, the Company granted a total of 1,133,000 options to its employees and directors to purchase shares of the Company’s common stock at an exercise price range of $0.47 to $0.80 per share, which exercise price equals the fair value of a common share on the grant date.The options have graded vesting annually over three years, starting February 2007.The fair value of the options was determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of5.24% to 5.31%; (ii) estimated volatility of 80.62% to 82.99%; (iii) dividend yield of 0.0%; and (iv) expected life of the options of three years. In January 2007, in payment to an individual for professional services rendered, the Company granted 100,000warrants to purchase shares of the Company’s common stock at an exercise price of $0.47 per share, which exercise price equals the fair value of a common share on the grant date. The warrants have immediate vesting.The fair value of the warrants of $25,962 was recorded as expense in January 2007. The fair value was determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of 5.25%; (ii) estimated volatility of 80.62% (iii) dividend yield of 0.0%; and (iv) expected life of the warrants of three years. Effective July 1, 2007, the Company restructured the Loan Agreement with Cambria Investment Fund L.P. extending the maturity date of the $745,000 outstanding balance to May 1, 2008 and extending the maturity date of the remaining unborrowed amount of $755,000 to December 31, 2008.In return, the Company agreed to immediately vest the remaining 240,000 unvested warrants under the original agreement and provide one additional warrant share for every two dollars of new borrowings against the unborrowed amount of $755,000.The exercise price of the additional warrants of $0.72 represents a 10% discount to the closing price of the Company’s common stock on the effective date of the restructuring. The fair value of the warrant for the 240,000 shares issued in connection with the restructuring was $128,124 (see Note 6 for accounting related to this debt modification). The fair value of the warrant was determined using the Black-Scholes option-pricing model, with the following assumptions: (i) no expected dividends; (ii) a risk free interest rate of 5.31%; (iii) expected volatility of 81.14%; and (iv) an expected life of the warrants of five years. Beginning January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payments” (“SFAS No. 123(R)”) on a modified prospective transition method to account for its stock options and warrants.For the three and nine months ended September 30, 2007 and 2006, stock-based compensation expense recognized in the statement of operations as follows: Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Cost of revenues $25,432 $ 36,403 $ 79,224 $ 108,337 Sales and marketing 15,941 58,693 74,813 120,209 General and administrative expense 34,542 67,043 173,258 222,078 Total stock based compensation expense $75,915 $ 162,139 $ 327,295 $ 450,624 4.NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is calculated using the weighted average number of shares of the Company’s common stock issued and outstanding during a certain period, and is calculated by dividing net income (loss) by the weighted average number of shares of the Company’s common stock issued and outstanding during such period. Diluted net income (loss) per share is calculated using the weighted average number of common and potentially dilutive common shares outstanding during the period, using the as-if converted method for secured convertible notes, and the treasury stock method for options and warrants. For the three and nine months ended September 30, 2007, potentially dilutive securities consist of options and warrants to purchase 6,205,307 shares of common stock at prices ranging from $0.30 to $12.00 per share, and convertible notes that could convert into 2,940,292 and 3,118,863 shares of common stock, respectively. Of these potentially dilutive securities, 4,506,455 shares to purchase commons stock from the options and warrants have not been included in the computation of diluted earnings per share for the three and nine months ended September 30, 2007 as their effect would be anti-dilutive. For the three and nine months ended September 30, 2006, potentially dilutive securities consist of options and warrants to purchase 4,381,073 shares of common stock at prices ranging from $0.30 to $12.00 per share and a secured convertible note that could convert into 1,677,869 shares into common stock. None of the options and warrants outstanding have been included in the computation of diluted earnings per share due to the net loss for these periods, which causes these equity instruments to be anti-dilutive. The following table sets forth the computation of basic and diluted net income (loss) per share: ThreeMonths Ended September 30 NineMonths Ended September 30 2007 2006 2007 2006 Numerator: Net income (loss) $ 162,025 $ (770,528) $ 411,958 $ (3,104,137) Effects of dilutive securities: Convertible notes payable (646,049) (558,190) (533,122) (490,440) (Loss) after effects of conversion of notes payable $ (484,024) $ (1,328,718) $(121,164) $(3,594,577) Denominator: Denominator for basic calculation weighted average shares 16,135,309 16,122,809 16,130,043 16,060,640 Dilutive common stock equivalents: Secured convertible notes 2,940,292 1,677,869 3,118,863 1,677,869 Options and warrants 1,698,852 - 1,698,852 - Denominator for diluted calculation weighted average shares 20,774,453 17,800,678 20,947,758 17,738,509 Net income (loss) per share: Basic net income (loss) per share $.01 $ (.05) $ .03 $ (.19) Diluted net (loss) per share $(.02) $ (.07) $(.01) $ (0.20) 5.ACCOUNTS RECEIVABLE A summary as of September 30, 2007 is as follows: Trade receivable $ 3,166,321 Allowancefor doubtful accounts (28,510) Total accounts receivable $3,137,811 10 6.LOAN PAYABLE In October 2006, the Company entered into a $1,500,000 Loan and Security Agreement (the “Loan Agreement”) with Cambria Investment Fund L.P. (“Cambria”). Michael D. Vanderhoof, a director of the Company is a principal in Cambria. Under the Loan Agreement, (i) the Company could borrow up to $1,500,000, with the final $500,000 available only after February 15, 2007 (ii) cash is advanced in $50,000 increments to the Company by Cambria Investment Fund L.P. upon request, (iii) interest accrues daily upon any unpaid principal balance at the rate of twelve percent (12%) per annum, (iv) accrued interest is payable in full on a quarterly basis and (v) the outstanding principal balance is due and payable in full on October 22, 2007. Cambria holds a second priority security interest (subject to the first lien held by Laurus Master Fund, LTD) in all of the Company’s inventory, accounts, equipment, cash, deposit accounts, securities, intellectual property, chattel paper, general intangibles and instruments, now existing or hereafter arising, and all proceeds thereof.The Loan Agreement contains a provision whereby the conversion price to convert the Note to equity was set at $.46. Upon entering into this Loan Agreement Cambria earned the right to receive warrants to purchase up to 300,000 shares of the Company’s common stock at $.46. Additionally Cambria will earn the right to receive warrants to purchase up to additional 450,000 shares at $.46, with 30,000 shares vesting for every multiple of $100,000 borrowed under the Loan Agreement. Through December 2006, the Company borrowed $745,000 under the Loan Agreement. This borrowing earned Cambria the right to receive warrants to purchase 210,000 shares. The fair value of the warrant for the 300,000 shares issued upon execution was $92,558. Such amount was recorded as a loan acquisition cost and will be amortized to interest expense over the life of the note using the straight-line interest method.The fair value of the warrant for the 210,000 shares issued in connection with the borrowing was $71,086. In accordance with APB 14, “Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants,” the Company has allocated a value of $71,086 to the warrants based on their relative fair value. Such amount was recorded as a discount against the carrying value of the note and will be amortized to interest expense over the life of the note using the straight-line interest method.The fair value of the warrant was determined using the Black-Scholes option-pricing model, with the following assumptions: (i) no expected dividends; (ii) a risk free interest rate of 5.25%; (iii) expected volatility range of 79.05% to 79.52%; and (iv) an expected life of the warrants of five years.In lieu of exercising the warrant, Cambria may convert the warrant, in whole or in part, into a number of shares determined by dividing (a) the aggregate fair market value of the shares or other securities otherwise issuable upon exercise of the warrant minus the aggregate exercise price of such shares by (b) the fair market value of one share. Effective July 2007, the Company restructured the Loan Agreement with Cambria Investment Fund L.P. extending the maturity date of the $745,000 outstanding balance to May 1, 2008 and extending the maturity date of the remaining unborrowed amount of $755,000 to December 31, 2008.In return, the Company paid administrative fees of $22,350, and agreed to immediately vest the remaining 240,000 unvested warrants under the original agreement and provide one additional warrant share for every two dollars of new borrowings against the $755,000.The exercise price of the additional warrants of $0.72 represents a 10% discount to the closing price of the Company’s common stock on the effective date of the restructuring. The conversion price for the amount borrowed to date remains at $0.46 per share, and the conversion price for any new borrowings and unpaid interest would be $0.72 per share. In accordance with EITF 96-19, the Company determined that the restructuring was considered a substantial modification in the terms of the existing debt and therefore should be accounted for in the same manner as an extinguishment of the existing debt and the creation of new debt and as a result the Company recorded a gain on extinguishment of debt of $199,951.In accordance with EITF 96-19, the new debt is initially recorded at fair value and that amount is used to determine debt extinguishment gain or loss to be recognized and the effective rate of the instrument.The fees paid by the Company including the warrants and the incremental change in the fair value of the embedded conversion option are also included in determining the debt extinguishment gain. The Company determined that the fair value of the new loan payable was $252,293.The difference between the fair value of the new loan payable and the amount of the existing debt of $745,000, less unamortized loan acquisition costs of $36,927, unamortized loan discount costs of $25,149 was used in determining the gain on debt extinguishment. The Company determined the fair value of the new loan payable by looking to the remaining unborrowed $755,000 under the arrangement and allocating $363,622 to the fair value of the embedded conversion option and $129,086 to the fair value of the warrants issuable upon borrowing.Such amounts were determined using the Black Scholes option pricing model. The fair value of the loan payable will be accreted to its stated value through periodic charges to interest expense using the straight-line method, which approximates the effective interest method. 11 The fees that were paid by the Company and used to determine the debt extinguishment gain included the fair value of the warrant for the 240,000 shares issued in connection with the restructuring for $128,123 and the fair value of the modification of the terms that affected the embedded conversion option, calculated as the difference between the fair value of the embedded conversion option immediately before and after the modification, was $80,208. The fair values were determined using the Black-Scholes option-pricing model, with the following assumptions: (i) no expected dividends; (ii) a risk free interest rate of 5.31%; (iii) expected volatility of 81.14%; and (iv) a term of 10 months for the embedded conversion option and 5 years for the warrants. Interest charges associated with the Loan, including amortization of the discount, loan acquisition costs and accreted interest costs totaled $269,978 for the nine months ended September 30, 2007. 7. NOTE PAYABLE In April 2006, the Company entered into a $3,000,000 Fixed Price Convertible Note (the “Note”) agreement with Laurus Master Fund (LMF). The term of the Note is for three years at an interest rate of WSJ prime plus 2.0%. The Note is secured by all of the Company's cash, cash equivalents, accounts, accounts receivable, deposit accounts, inventory, equipment, goods, fixtures, documents, instruments, contract rights, general intangibles, chattel paper, supporting obligations, investment property, letter of credit rights and all intellectual property now existing or hereafter arising, and all proceeds thereof. The Note contains a provision whereby the fixed conversion price to convert the Note to equity was set at a premium to the average closing price of the Company’s common stock for the 10 days prior to the closing of the transaction based on a tiered schedule. The first third of the investment amount has a fixed conversion price of $1.68, the next third has a fixed conversion price of $1.78, and the last third will has a fixed conversion price of $1.92. The Company shall reduce the principal Note by 1/60th per month starting 90 days after the closing, payable in cash or registered stock.The outstanding balance as of September 30, 2007 is $2,250,000. The Company has provided a first lien on all assets of the Company. The Company will have the option of redeeming any outstanding principal of the Note by paying to the LMF 120% of such amount, together with accrued but unpaid interest under this Note. LMF earned fees in the amount of 3.5% of the total investment amount at the time of closing. LMF also received a warrant to purchase to purchase 478,527 shares of the Company’s common stock (the “Warrant”). The exercise price of the warrant is $1.96, representing a 120% premium to the average closing price of the Company’s common stock for the 10 days prior to the closing of the transaction. The warrant has a term of seven years. In addition, the Company paid loan origination fees to LMF of $105,000.The Company filed a Registration Statement on Form SB-2 with the SEC for the purpose of registering for re-sale all shares of common stock underlying the Note and the Warrant. On August 15, 2006, such registration statement was declared effective by the SEC. The Company determined that the conversion feature embedded in the notes payable satisfied the definition of a conventional convertible instrument under the guidance provided in EITF 00-19 and EITF 05-02, as the conversion option’s value may only be realized by the holder by exercising the option and receiving a fixed number of shares. As such, the embedded conversion option in the notes payable qualifies for equity classification under EITF 00-19, qualifies for the scope exception of paragraph 11(a) of SAFS 133, and is not bifurcated from the host contract. The Company also determined that the warrants issued to LMF qualify for equity classification under the provisions of SFAS 133 and EITF 00-19. In accordance with the provisions of Accounting Principles Board Opinion No. 14, the Company allocated the net proceeds received in this transaction to each of the convertible debentures and common stock purchase warrants based on their relative estimated fair values. As a result, the Company allocated $2,739,320 to the convertible debentures and $260,680 to the common stock purchase warrants, which was recorded in additional paid-in-capital. In accordance with the consensus of EITF issues 98-5 and 00-27, management determined that the convertible debentures did not contain a beneficial conversion feature based on the effective conversion price after allocating proceeds of the convertible debentures to the common stock purchase warrants. The amounts recorded for the common stock purchase warrants are amortized as interest expense over the term of the convertible debentures. Interest charges associated with the convertible debentures, including amortization of the discount and loan acquisition costs totaled $378,233 for the nine months ended September 30, 2007. 12 8. EMPLOYMENT AGREEMENTS In November of 2007, the Company entered in to a new employment agreement with Etienne Weidemann, to continue to serve as the Company’s President and Chief Executive Officer effective January 1, 2008. The employment agreement has a term of two years, and provides for a base annual salary of $175,000 in year one and $190,000 in year two. Mr. Weidemann is also eligible to receive an annual bonus and periodic commissions if certain earnings and revenue targets are satisfied during the applicable fiscal year.The Company may terminate Mr. Weidemann’s employment under this agreement without cause at any time on thirty days’ advance written notice, at which time Mr. Weidemann would receive severance pay for six months and be fully vested in all options and warrants granted to date.The foregoing descriptions of Mr. Weidemann’s employment agreement is qualified in its entirety by reference to the full text of such agreement, which is filed as Exhibit 10.1 to this Form 10-QSB. Effective January 1, 2006, the Company entered in to an employment agreement with Etienne Weidemann, to serve as the Company’s President and Chief Operating Officer. The employment agreement has a term of two years, and provides for a base annual salary of $175,000. Mr. Weidemann is also eligible to receive an annual bonus if certain earnings and revenue targets are satisfied during the applicable fiscal year.Upon execution of the Agreement, Mr. Weidemann received 80,000 options. The Company may terminate Mr. Weidemann’s employment under this agreement without cause at any time on thirty days’ advance written notice, at which time Mr. Weidemann would receive severance pay for twelve months and be fully vested in all options and warrants granted to date. Mr. Weidemann was appointed Chief Executive Officer of the Company effective November 9, 2006.The terms of Mr. Weidemann employment are still governed by his current employment agreement. The foregoing descriptions of Mr. Weidemann’s employment agreement is qualified in its entirety by reference to the full text of such agreement, which was filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K, filed with the SEC on March 22, 2006. In November of 2007, the Company entered in to a new employment agreement with Paul T. Anthony, to continue to serve as the Company’s Chief Financial Officer effective January 1, 2008. The employment agreement has a term of two years, and provides for a base annual salary of $170,000 in year one and $185,000 in year two. Mr. Anthony is also eligible to receive an annual bonus and periodic commissions if certain earnings and revenue targets are satisfied during the applicable fiscal year.The Company may terminate Mr. Anthony’s employment under this agreement without cause at any time on thirty days’ advance written notice, at which time Mr. Anthony would receive severance pay for six months and be fully vested in all options and warrants granted to date.The foregoing descriptions of Mr. Anthony’s employment agreement is qualified in its entirety by reference to the full text of such agreement, which is filed as Exhibit 10.2 to this Form 10-QSB. Effective January 1, 2006, the Company entered into an employment agreement with Paul T. Anthony, to serve as the Company’s Chief Financial Officer. The employment agreement has a term of two years, and provides for a base annual salary of $170,000. Mr. Anthony is also eligible to receive an annual bonus if certain earnings and revenue targets are satisfied during the applicable fiscal year.Upon execution of the agreement, Mr. Anthony received 75,000 options. The Company may terminate Mr. Anthony’s employment under this agreement without cause at any time on thirty days’ advance written notice, at which time Mr. Anthony would receive severance pay for six months and be fully vested in all options and warrants granted to date. The foregoing descriptions of Mr. Anthony’s employment agreement is qualified in its entirety by reference to the full text of such agreement, which was filed as Exhibit 10.3 to the Company’s Current Report on Form 8-K, filed with the SEC on March 22, 2006. In November of 2007, the Company entered in to an employment agreement with Jacques Terblanche, to serve as the Company’s Chief Operations Officer effective January 1, 2008. Mr. Terblanche has been serving in this capacity for the last year as a consultant.The employment agreement has a term of two years, and provides for a base annual salary of $165,000 in year one and $180,000 in year two. Mr. Terblanche is also eligible to receive an annual bonus and periodic commissions if certain earnings and revenue targets are satisfied during the applicable fiscal year.The Company may terminate Mr. Terblanche’s employment under this agreement without cause at any time on thirty days’ advance written notice, at which time Mr. Terblanche would receive severance pay for six months and be fully vested in all options and warrants granted to date.The foregoing descriptions of Mr. Terblanche’s employment agreement are qualified in their entirety by reference to the full text of such agreement, which is filed as Exhibit 10.3 to this Form 10-QSB. 13 9.CONCENTRATIONS Cash Concentrations At times, cash balances held in financial institutions are in excess of federally insured limits. Management performs periodic evaluations of the relative credit standing of financial institutions and limits the amount of risk by selecting financial institutions with a strong credit standing. Major Customers The Company's two largest customers accounted for approximately 66% of the Company's revenues for the nine months ended September 30, 2007.Accounts receivable for these customers totaled approximately $860,000 as of September 30, 2007. The Company's five largest customers accounted for approximately 91% of the Company's revenues for the nine months ended September 30, 2006. 10.SEGMENT REPORTING The Company has adopted SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information.”Since the Company operates in one business segment based on the Company’s integration and management strategies, segment disclosure has not been presented. 14 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the condensed consolidated financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-QSB (the “Quarterly Report”).This Quarterly Report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 21E of the Securities and Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, and is subject to the safe harbors created by those sections.Words such as "anticipates," "expects," "intends," "plans," "believes," "seeks," "estimates," "may," "will" and variations of these words or similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors. We undertake no obligation to revise or publicly release the results of any revisions to these forward-looking statements. Although we have been able to raise additional working capital through private placement offerings of our common stock through our recent debt financing with Laurus Master Fund, Ltd. and our Loan Agreement with Cambria Investment Fund L.P., we may not be able to continue this practice in the future nor may we be able to obtain additional working capital through other debt or equity financings. In the event that sufficient capital cannot be obtained, we may be forced to significantly reduce operating expenses to a point which would be detrimental to business operations, curtail business activities, sell business assets or discontinue some or all of our business operations, or take other actions which could be detrimental to business prospects and result in charges which could be material to our operations and financial position.In the event that any future financing should take the form of the sale of equity securities, the current equity holders may experience dilution of their investments.In addition, we may generate insufficient revenues from our operations to cover our cash operating expenses. Due to these and other possible uncertainties and risks, readers are cautioned not to place undue reliance on the forward-looking statements contained in this Quarterly Report, which speak only as of the date of this Quarterly Report, or to make predictions about future performance based solely on historical financial performance.We disclaim any obligation to update forward-looking statements contained in this Quarterly Report. Readers should carefully review the risk factors described below under the heading "Risk Factors That May Affect Future Results"and in other documents we file from time to time with the Securities and Exchange Commission, including our Form 10-KSB for the fiscal year ended December 31, 2006.Our filings with the Securities and Exchange Commission, including our Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K and amendments to those filings, pursuant to Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, are available free of charge at www.auxilioinc.com, when such reports are available at the Securities and Exchange Commission web site. OVERVIEW Prior to March 2004, Auxilio, Inc. (“Auxilio”), then operating under the name PeopleView, Inc. (“PeopleView”), developed, marketed and supported web based assessment and reporting tools and provided consulting services that enabled companies to manage their Human Capital Management (“HCM”) needs in real-time.In March, 2004, Auxilio decided to change its business strategy and sold the PeopleView business to Workstream, Inc (“Workstream”). Following completion of the sale of PeopleView, Inc. to Workstream, the Company focused its business strategy on providing outsourced image management services to healthcare facilities. To facilitate this strategy, Auxilio, in April 2004, acquired Alan Mayo &
